

 
EXHIBIT 10.1





Named Executive Officers Long-Term Equity Incentive Fiscal Year 2015 Awards




Executive Officer
Restricted Stock*
(Performance-
Based Vesting) (#)
Restricted Stock*
(Time-Based
Vesting) (#)
Restricted Stock*
(Performance-
Based Vesting
TSR) (#)
Restricted Stock*
(Performance-
Based Vesting
e-Comm Sales) (#)
Charles H. Turner
         
Senior Executive Vice President,
Chief Financial Officer
8,686
9,927
6,202
9,307
                       
Michael R. Benkel
         
Executive Vice President,      
Planning and Allocations
6,583
7,523
4,702
7,052

 

         
Catherine David
       
 
Executive Vice President,
Merchandising
7,863
8,986
5,617
8,425
                       
Sharon M. Leite
         
Executive Vice President,
Sales and Customer Experience
7,314
8,359
5,225
7,837


 
  * 
All equity awards were granted under the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, restated as amended through March 25, 2011.  The respective
forms of award agreements are attached as Exhibits 10.2, 10.3, 10.4 and
10.5.  The grants were effective April 11, 2014.

 